Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 07/19/2022. 
Claim Objections
Claim(s) 1-10 are objected to because of the following informalities:  
In Claim(s) 1 Line(s) 3, the phrase “the ribs and/or tread blocks”  does not include the word “the” to describe subject matter that was previously introduced.  For the purpose of examination, the limitation will be read as “the ribs and/or the tread blocks”. Please correct this in Claim 1 Line(s) 3, Claim 1 Line(s) 2, Claim 6 Line(s) 2, and Claim 7 Line(s) 2-3 as well.
The examiner notes that the claims may be replete with these errors and any occurrences not particularly pointed out are still subject to objection.
Appropriate correction is required.
		
	Claim Interpretation
The examiner wishes to point out to the applicant that Claim(s) 1-10 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
In Claim 2 Line(s) 2, the limitation “essentially zig-zag shape” will be interpreted as “comprising a zig-zag shape” as is supported by the specification (Immediate Specification, Figure(s) 1-2).
In Claim 4 Line(s) 2, the limitation “in an essentially radial direction”  will be interpreted as “the surface of the ribs and/or the tread blocks are arranged in a radial direction of the surface of the tire” such that it provides a depth to the tire (Immediate Specification, Figure(s) 1-2).

	
Claim Rejections - 35 U.S.C. § 112
 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 10 is rejected because the limitations for the following claims contain lack of antecedent basis which renders the claim indefinite. 
In Claim 10 Line(s) 1, the limitation “the polymer” is in reference to “a 3D-printed polymer” in Claim 1 Line(s) 4.  For the purpose of examination, the limitation will read as the same, “the 3D-printed polymer”, as is supported by the specification (Page(s) 2 Line(s) 7-20). The 3D-printed polymer is assumed to be molten while a polymer is not necessarily heated and extruded. Likewise, all recitations in the claims directed towards a “polymer” will be treated similarly.
Appropriate correction is required. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim(s) 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over BERGER (DE-102018214407-A1; DESCRIPTION DE-102018214407-A1 IS THE ENGLISH TRANSLATION. ), hereinafter referred to as BERGER, in view of OHASHI (US-20080185085-A1), hereinafter referred to as OHASHI. 
Regarding Claim 1, BERGER teaches a 3D-printed tire segment model having a tread portion comprising (BERGER, “automated application of filler material on the tread… predetermined new profile depth… bonding the filler material to the surface of the contacting material of the tread”, Paragraph(s) 0004); a plurality of grooves (BERGER, “tread”, Figure(s) 2 and Paragraph(s) 0019); ribs and/or tread blocks (BERGER, “tread”, Figure(s) 2 and Paragraph(s) 0019); wherein the ribs and/or the tread blocks are comprised of a 3D-printed polymer(“thermoplastic polymer… tread”, BERGER, Paragraph(s) 0010).
While BERGER does teach that the mini-extruder is controlled by a robot arm (BERGER, Paragraph(s) 0012) and the robotic arm can be moved in all directions in an automated manner (BERGER, Paragraph(s) 0018), BERGER is silent to the shape of the tread as printed by the robotic arm and as outlined in the following limitations:
and a plurality of blades extending out of one or more of the ribs and/or the tread blocks
In the same field of endeavor, OHASHI teaches a tire tread pattern with a plurality of sipes (OHASHI, abstract) as well as the following limitation(s): 	
and a plurality of blades extending out of one or more of the ribs and/or the tread blocks (blocks 1 with sipes 10, Figure(s) 1/2).
BERGER and OHASHI are analogous in the field of tires. It would have been obvious before the effective filing date of the instant application to modify BERGER’(s) tread pattern with OHASHI’(s) tread pattern, because this has a sufficient engagement force in comparison with other known tread patterns (OHASHI, abstract). The tread pattern improves ice performance of stud less tires (OHASHI, Paragraph(s) 0004). This improves the ice braking performance and dry handling performance (OHASHI, Paragraph(s) 0041). The examiner considers that this modification is obvious to shape over the prior art. Please see MPEP 2144.04 IV. B. titled “Changes in Shape”. Please consider this analysis for Claims 2 and 4-7 when considering the shape of the tire tread.

Regarding Claim 2, BERGER and OHASHI teach the 3D-printed tire segment model of Claim 1; OHASHI  further teaches wherein one or more of the blades comprises a zig-zag shape (OHASHI, sipe 10, Figure(s) 1/2).

Regarding Claim 3, BERGER and OHASHI teach 3D-printed tire segment model of Claim 1, wherein a plurality of the blades extend at least 3 mm out of the ribs and/or the tread blocks (BERGER, “new tire… an initial profile depth of approximately 4 mm”, Paragraph(s) 0020).

Regarding Claim 4, BERGER and OHASHI teach the 3D-printed tire segment model of Claim 1; OHASHI  further teaches wherein said blades extend from the surface of the ribs and/or the tread blocks in an essentially radial direction (OHASHI, sipe 10, Figure(s) 1/2 and Paragraph(s) 0038).

Regarding Claim 5, BERGER and OHASHI teach the 3D-printed tire segment model of Claim 1; OHASHI  further teaches wherein a majority of the blades extends essentially along the axial direction in a zig-zag shape (OHASHI, sipe 10, Figure(s) 1/2 and Paragraph(s) 0038).

Regarding Claim 6, BERGER and OHASHI teach the 3D-printed tire segment model of Claim 1; OHASHI  further teaches wherein said blades are integrally formed with the ribs and/or the tread blocks (OHASHI, sipe 10, Figure(s) 1/2 and Paragraph(s) 0038).

Regarding Claim 7, BERGER and OHASHI teach the 3D-printed tire segment model of Claim 1; OHASHI  further teaches further comprising a three-dimensional pattern at least on the side walls of at least some of the ribs and/or the tread blocks (OHASHI, sipe 10 with 16 and 18, Figure(s) 1/2 and Paragraph(s) 0038).

Regarding Claim 8, BERGER and OHASHI teach the 3D-printed tire segment model of Claim 1; However, BERGER does not teach wherein the three-dimensional pattern has a height, measured perpendicular to the side wall which is within the range of 0.1 mm to 1 mm.
In the same field of tires, OHASHI  further teaches wherein the three-dimensional pattern has a height, measured perpendicular to the side wall which is within the range of 0.1 mm to 1 mm (OHASHI, “between 0.5 and 1.0 mm”, Paragraph(s) 0030).
BERGER and OHASHI are analogous in the field of tires. It would have been obvious before the effective filing date of the instant application to modify BERGER’(s) tread pattern height with OHASHI’(s) tread pattern height, because this has a sufficient engagement force in comparison with other known tread patterns (OHASHI, abstract). The tread pattern improves ice performance of stud less tires (OHASHI, Paragraph(s) 0004). This improves the ice braking performance and dry handling performance (OHASHI, Paragraph(s) 0041). The examiner considers that this modification is obvious to size over the prior art. Please see MPEP 2144.04 IV. A. titled “Changes in Size/Proportion”.

Regarding Claim 9, BERGER and OHASHI teach the 3D-printed tire segment model of Claim 1, wherein the tire segment model has a 3D-printed support structure extending at least below the tread to support the tread (BERGER, “an automated application of an adhesion promoter to the surface of the tread takes place. The adhesion promotor comprising, for example, a solvent improves the adhesion properties of the filler material to be applied, Paragraph(s) 0014).

Claim(s) 10 is rejected under 35 U.S.C. § 103 as being unpatentable over BERGER in view of OHASHI, further in view of HOLMAN (US-20140264294-A1), hereinafter referred to as HOLMAN.
Regarding Claim 10, BERGER and OHASHI teach the 3D-printed tire segment model of Claim 1; BERGER teaches the polymer that forms the tread is thermoplastic. However, BERGER is silent to the polymer (Please see the 35 U.S.C. § 112(b) rejection, above.) being selected from the group consisting of acrylonitrile-butadiene-styrene triblock polymers, acrylonitrile-styrene-acrylonitrile triblock polymers, polylactic acids, polycarbonates, polystyrenes, high impact polystyrenes, polycaprolactones, and polyamides.
HOLMAN teaches a 3D printed part made of thermoplastics (HOLMAN, Paragraph(s) 0026), as well as the following limitation(s):
the 3D-printed polymer is selected from the group consisting of acrylonitrile-butadiene-styrene triblock polymers (HOLMAN, acrylonitrile butadiene styrene ABS, Paragraph(s) 0026), polylactic acids (HOLMAN, polylactic acid PLA, Paragraph(s) 0026), and polycarbonates (HOLMAN, polycarbonate PC, Paragraph(s) 0026).
BERGER and HOLMAN are analogous in the field of 3D-printed thermoplastics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify BERGER’s thermoplastic tread polymer with HOLMAN’s thermoplastic materials, because computer controlled robots construct products via additive deposition of these construction materials to bond and make a finished product (HOLMAN, Paragraph(s) 0026). These are suitable for building tires (HOLMAN, Paragraph(s) 0026). This modification is obvious because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Please see MPEP 2144.07 titled “Art Recognized Suitability for an Intended Purpose”.

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ERDMAN (US-20140353862-A1) teaches a 3D printed tire segment with a zig-zag block shape (Figure(s) 1/3). 
ASPER (US-20150174954-A1) teaches a 3D printed webbing of the wheel (Paragraph(s) 0041). 
COSTLOW (US-20160185040-A1) teaches a 3D printed rubber printer for printing tires (Paragraph(s) 0062). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743